               Case 19-41278                     Doc 13              Filed 07/15/19 Entered 07/15/19 08:07:39                Desc Main
                                                                       Document     Page 1 of 7
Local Form 3015-1 (12/17)
                                                               UNITED STATES BANKRUPTCY COURT
                                                            DISTRICT OF MINNESOTA FOURTH DIVISION
 In re:
 JORGE H IBARRA MONTANO                                                                           Case no.: 19-41278
                                                                                                  CHAPTER 13 PLAN           Modified
                                                                                                  Dated: June 14, 2019

 Debtor.
 In a joint case, debtor means debtors in this plan.

Part 1. NOTICE OF NON-STANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR SECURITY
INTEREST AVOIDANCE: Debtors must check the appropriate boxes below to state whether or not the plan includes each of the following
items:

  1.1     A limit on the amount of a secured claim based on a valuation of the             Included                        Not included
          collateral for the claim, set out in Parts 9 or 17

  1.2     Avoidance of a security interest or lien, set out in Part 17                     Included                        Not included

  1.3     Nonstandard provisions, set out in Part 17                                       Included                        Not included

Part 2. DEBTOR'S PAYMENTS TO TRUSTEE
       2.1 As of the date of this plan, the debtor has paid the trustee $0.00.
       2.2 After the date of this plan, the debtor will pay the trustee $325.00 per month for 60 months beginning in May 2019 for a total of
            $19,500.00 .The initial plan payment is due not later than 30 days after the order for relief.
        2.3 The minimum plan length is       36 months or      60 months from the date of the initial plan payment unless all allowed claims are paid in a
            shorter time.
       2.4 The debtor will also pay the trustee 0.00.
       2.5 The debtor will pay the trustee a total of $19,500.00 [lines 2.1 + 2.2 + 2.4]
Part 3. PAYMENTS BY TRUSTEE — The trustee will make payments only to creditors for which proofs of claim have been filed. The trustee
    may collect a fee of up to 10% of plan payments, or $1950.00 [line 2.5 x .10]
Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1(C)) — The trustee will promptly pay from available funds adequate protection
    payments to creditors holding allowed claims secured by personal property, according to the following schedule, beginning in month one (1).
                      Creditor                      Monthly Payment                Number of Months                      Total Payments
       -NONE-
       TOTAL                                                                                                                               $0.00

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES [§ 365] — The debtor assumes the following executory contracts or
    unexpired leases. Debtor will pay directly to creditors all payments that come due after the date the petition was filed. Cure provisions, if any,
    are set forth in Part 8.

                                               Creditor                                                  Description of Property
          -NONE-

Part 6. CLAIMS NOT IN DEFAULT — Payments on the following claims are current and the debtor will pay directly to creditors all payments
    that come due after the date the petition was filed. The creditors will retain liens, if any.

                                               Creditor                                                  Description of Property
          -NONE-

Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) and 1322(e)) — The trustee will cure payment defaults on the following claims
    secured only by a security interest in real property that is the debtor's principal residence. The debtor will pay directly to creditors all payments
    that come due after the date the petition was filed. The creditors will retain liens. All following entries are estimates. The trustee will pay the
    actual amounts of default.

                                                               Amount of           Monthly            Beginning in       Number of
                            Creditor                            default            payment              month #          payments         Total payments
 7.1      HOME POINT FINANCIAL                                   $5,842.00           $92.00/192.00             6/30          24/19                $5,842.00
          TOTAL                                                                                                                                   $5,842.00




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-41278                     Doc 13              Filed 07/15/19 Entered 07/15/19 08:07:39                        Desc Main
                                                                       Document     Page 2 of 7

Part 8. CLAIMS IN DEFAULT (§§ 1322 (b)(3) and (5) and 1322(e)): The trustee will cure payment defaults on the following claims as set forth
    below. The debtor will pay directly to creditors all payments that come due after the date the petition was filed. The creditors will retain liens, if
    any. All following entries are estimates, except for interest rate.

                                                                         Amount of      Interest rate   Monthly Beginning in Number of
                                   Creditor                               default         (if any)      payment   month #    payments            Total payments
8.1       SETTLERS LANDING TOWNHOME HOA                                    4,337.00                       100.00     6          44                       4,337.00
          TOTAL                                                                                                                                         $4,33700

Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION (“CRAMDOWN”) PURSUANT TO § 506 (§ 1325(a)(5)) (secured claim
amounts in plan this Part control over any contrary amount except for secured claims of governmental units): The trustee will pay, on account
of the following allowed secured claims, the amount set forth in the “Total Payments” column below. Unless otherwise specified in Part 17, the
creditors will retain liens securing the allowed secured claims until the earlier of the payment of the underlying debt determined under nonbankruptcy
law, or the date of the debtor’s discharge, and if this case is dismissed or converted without completion of the plan, such liens shall also be retained
by such holders to the extent recognized by applicable nonbankruptcy law. Notwithstanding a creditor’s proof of claim filed before or after
confirmation, the amount listed in this Part as a creditor’s secured claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation of
the plan is a determination of the creditor’s allowed secured claim. For secured claims of governmental units, unless otherwise ordered by the
court, the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c) controls over any contrary amount.

                                                                                                               X
                                                                                 Begin-                      Numbe                       +
                                                                                 ning in                      r of                   Adq. Pro.
                                   Claim               Secured          Interest month         (Monthly      payme       =           from Part            =
             Creditor             amount                Claim             Rate      #          payment)       nts) Plan payments         4         Total payments
          TOTAL                                                                                                                                              $0.00

Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO MODIFICATION (“CRAMDOWN”) (§ 1325) (910
vehicles and other things of value)(allowed filed secured claim controls over any contrary amount): The trustee will pay in full the amount of
the following allowed secured claims. All following entries are estimates, except for interest rate. The creditors will retain liens. Unmodified 910
claims not in default are addressed in Part 6. Unmodified 910 claims in default are addressed in Part 8.

                                                                                                                                         +
                                                                                                                 X           =       Adq. Pro.
                                                        Claim           Interest Beginning       (Monthly     Number of     Plan     from Part            =
                       Creditor                        amount             Rate in month #        payment)     payments)   payments       4         Total payments
          -NONE-
          TOTAL                                                                                                                                              $0.00

Part 11. PRIORITY CLAIMS (not including claims under Part 12): The trustee will pay in full all claims entitled to priority under § 507(a)(2)
    through (a)(10), including the following. The amounts listed are estimates. The trustee will pay the amounts actually allowed.

                                                                            Estimated              Monthly        Beginning in Number of
          Creditor                                                              Claim              payment            Month # payments             Total payments
11.1      Attorney Fees                                                    $3,800.00        $292.00/100.00                1/6      5/24                 $3,800.00
11.2      IRS
11.3      MN DEPT OF REVENUE
          TOTAL                                                                                                                                         $3,800.00

Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS: The trustee will pay in full all domestic support obligation claims entitled to priority
under § 507(a)(1), including the following. The amounts listed are estimates. The trustee will pay the amounts actually allowed.

                                                                            Estimated                     Monthly Beginning in Number of
          Creditor                                                              Claim                     payment   Month #    payments            Total payments
          -NONE-
          TOTAL                                                                                                                                               $0.00


Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS — In addition to the class of unsecured claims specified in Part 14, there shall be
    separate classes of non-priority unsecured creditors described as follows: -NONE-
    The trustee will pay the allowed claims of the following creditors. All entries below are estimates.

                                                             Interest
                                                               Rate                                     Monthly   Beginning in   Number of              TOTAL
          Creditor                                           (if any)         Claim Amount              Payment     Month #      Payments            PAYMENTS
          -NONE-

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 19-41278                     Doc 13              Filed 07/15/19 Entered 07/15/19 08:07:39                    Desc Main
                                                                       Document     Page 3 of 7
                                                             Interest
                                                               Rate                              Monthly     Beginning in   Number of               TOTAL
          Creditor                                           (if any)      Claim Amount          Payment       Month #      Payments             PAYMENTS
          TOTAL                                                                                                                                         $0.00


Part 14. TIMELY FILED UNSECURED CLAIMS — The trustee will pay holders of nonpriority unsecured claims for which proofs of claim
were timely filed the balance of all payments received by the trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12 and 13 their pro rata share of
approximately $3,571.00 [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].
14.1        The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are $0.00 .
14.2        The debtor estimates that the debtor's total unsecured claims (excluding those in Part 9 and 13) are $22,620.00 .
14.3        Total estimated unsecured claims are $22,620.00 [lines 14.1 + 14.2].

Part 15. TARDILY-FILED UNSECURED CREDITORS — All money paid by the debtor to the trustee under Part 2, but not distributed by the
trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13 and 14, will be paid to holders of allowed nonpriority unsecured claims for which proofs of claim were
tardily filed.

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY: The debtor has surrendered or will surrender
the following property to the creditor. The debtor requests that the stays under §§ 362(a) and 1301(a) be terminated as to the surrendered collateral
upon confirmation of the plan.


                                             Creditor                                                        Description of Property
         -NONE-
 Part 17. NONSTANDARD PROVISIONS: The Trustee may distribute additional sums not expressly provided for herein at the trustee’s
discretion. Any nonstandard provisions, as defined in FRBP 3015(c), must be in this Part. Any nonstandard provision placed elsewhere in the plan is
void. Any request by the debtor to modify a claim secured only by a security interest in real property that is the debtor’s principal residence must be
listed in this Part and the debtor must bring a motion to determine the value of the secured claim pursuant to Local Rule 3012-1(a).
 17.1 In the event a secured creditor is granted stay relief or there is a surrender, repossession, or return of collateral to the creditor for any reason,
          the creditor may file a proof of claim for any deficiency within 30 days after the surrender, repossession or return of the collateral. If such a
          proof of claim is filed, the claim, if any, will be paid as an unsecured claim in accordance with non-bankruptcy law and dischargeable upon
          completion of this plan or any future modified plan. The trustee will stop paying the claim as a secured claim upon the granting of a motion
          for relief from stay.
 17.2     The debtor(s) shall send the Trustee each year during the Chapter 13 Plan copies of federal and state income tax returns at the time they are
          filed. The debtor(s) shall also promptly report to the Trustee the receipt of any federal and state tax refunds for the duration of this Chapter
          13 case. The debtor(s) shall be entitled to retain the first $1,200 (single debtor or single tax return filer) or $2,000 (joint debtor or joint tax
          return filer), plus any earned income credit (EIC), plus any Minnesota Working Family credit. Any remaining amounts shall be turned over
          to the Chapter 13 trustee as additional plan payments.


                                                    Class of Payment                                                     Amount to be paid

 Payments by trustee's [Part 3]                                                                                $                         1,950.00
 Home Mortgage Defaults [Part 7]                                                                               $                         5,842.00
 Claims in Default [Part 8]                                                                                    $                         4,337.00
 Secured claims subject to modification (cramdown) pursuant to § 506 [Part 9]                                  $                             0.00
 Secured claims excluded from § 506 [Part 10]                                                                  $                             0.00
 Priority Claims [Part 11]                                                                                     $                         3,800.00
 Domestic support obligation claims [Part 12]                                                                  $                             0.00
 Separate classes of unsecured claims [Part 13]                                                                $                             0.00

 Timely filed unsecured claims [Part 14]                                                                       $                         3,571.00
 TOTAL (must equal line 2.5)                                                                                   $                        19,500.00


 Certification regarding nonstandard provisions:
 I certify that this plan contains no nonstandard provision except as               Signed:
 placed in Part 17.                                                                           JORGE H IBARRA MONTANO
                                                                                              Debtor 1
 Signed:
               Robert J. Hoglund 210997                                             Signed:
               Attorney for debtor or debtor if pro se                                        Debtor 2 (if joint case)




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
  Case 19-41278        Doc 13    Filed 07/15/19 Entered 07/15/19 08:07:39           Desc Main
                                   Document     Page 4 of 7



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:                                                             Bkry Case No: 19-41278
         Jorge Ibarra Montaño,                                             Chapter 13
                       Debtor(s).


 NOTICE OF FILING MODIFIED CHAPTER 13 PLAN PRIOR TO CONFIRMATION



TO: ALL PARTIES IN INTEREST
   PLEASE TAKE NOTICE that the debtor(s), pursuant to Local Rule 3015-2(a) have filed the
attached modified Chapter 13 Plan. The Hearing on Confirmation of the Modified Plan is
scheduled for August 1, 2019 at 10:30 a.m. in United States Bankruptcy Court, Courtroom 7
West, Seventh Floor, 300 South Fourth Street, Minneapolis, Minnesota.
   Any objection to this Modified Plan must be served by delivery not later than 24 hours prior
to the time and date set for the confirmation hearing or mailed not later than three days prior to
the date set for the confirmation hearing.

Dated: July 15, 2019

HOGLUND, CHWIALKOWSKI & MROZIK, PLLC
Signed: /e/ Robert J. Hoglund
Robert J. Hoglund           #210997
Keith Chwialkowski          #210134
Jeffrey J. Bursell          #293362
Kristen M. Whelchel         #339866
Attorney for Debtor(s)
1781 West County Road B
P.O. Box 130938
Roseville, Minnesota 55113
Telephone Number: (651) 628-9929
  Case 19-41278        Doc 13     Filed 07/15/19 Entered 07/15/19 08:07:39         Desc Main
                                    Document     Page 5 of 7


                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MINNESOTA


In Re:                                                         Bkry Case No: 19-41278
         Jorge Ibarra Montaño                                        Chapter 13

                       Debtor(s).
                                                               UNSWORN CERTIFICATE
                                                                   OF SERVICE

I, Melissa Matthews, employed by Hoglund, Chwialkowski & Mrozik, PLLC, attorneys licensed
to practice law in this Court, with office address of 1781 West County Road B, Roseville,
Minnesota 55113, declare that on July 15, 2019, I served the Modified Chapter 13 Plan and
Notice of Filing Modified Plan Prior to Confirmation to each of the entities named below by first
class mail postage prepaid and to any entities who are Filing Users, by automatic e-mail
notification pursuant to the Electronic Case Filing System:

                          The following were served by certified mail:


Home Point Financial
William Newman
2211 Old Earhart Road, Suite 250
Ann Arbor, MI 48105
William Newman is listed as the President and Chief Executive Officer of Home Point Financial as
obtained through www.homepointfinancial.com on April 30 2019.

Settlers Landing Home Owners Association
C/O Gassen Company
Kirk Gassen
6438 City West Parkway
Eden Prairie, MN 55344
Kirk Gassen is the CEO of Gassen Company as obtained through www.gassen.com on April 30,
2019.
                The following were served via first class mail postage prepaid:

Jorge Ibarra Montaño
1339 Raintree Lane
Waconia, MN 55387

And to all creditors/parties in interest listed on matrix (see attached)

I declare, under penalty of perjury, that the foregoing is true and correct.
Dated: July 15, 2019
Signed: Melissa Matthews
 Paralegal
                  Case
Label Matrix for local    19-41278
                       noticing            Doc 13 Minneapolis
                                                    Filed 07/15/19 Entered 07/15/19 08:07:39      Desc Main
                                                                                       CAPITAL ONE/MENARDS
0864-4                                                 Document
                                                  301 U.S. Courthouse Page 6 of 7      PO BOX 30285
Case 19-41278                                        300 South Fourth Street                              SALT LAKE CITY UT 84130-0285
District of Minnesota                                Minneapolis, MN 55415-1320
Minneapolis
Mon Jul 15 08:03:14 CDT 2019
CREDIT FIRST N.A.                                    HOME POINT FINANCIAL                                 Home Point Financial Corporation
PO BOX 81344                                         2211 OLD EARHART RD                                  11511 Luna Road, Suite 300
CLEVELAND, OH 44188-0344                             STE 250                                              Farmers Branch, TX 75234-6451
                                                     ANN ARBOR MI 48105-2963


Home Point Financial Corporation                     (p)INTERNAL REVENUE SERVICE                          IRS
c/o D. Anthony Sottile, Authorized Agent             CENTRALIZED INSOLVENCY OPERATIONS                    PO BOX 7346
394 Wards Corner Road, Suite 180                     PO BOX 7346                                          PHILADELPHIA PA 19101-7346
Loveland, OH 45140-8362                              PHILADELPHIA PA 19101-7346


MN DEPT OF REVENUE                                   Matthew S. Greenstein                                (p)PORTFOLIO RECOVERY ASSOCIATES LLC
551 BKCY SECTION CEU DEPT                            825 Nicollet Mall, Ste 1648                          PO BOX 41067
PO BOX 64447                                         Minneapolis, MN 55402-2705                           NORFOLK VA 23541-1067
SAINT PAUL MN 55164-0447


SETTLERS LANDING TOWNHOME HOA                        TIRES PLUS                                           US Trustee
6438 CITY WEST PKWY                                  2730 LINCOLN DR                                      1015 US Courthouse
EDEN PRAIRIE MN 55344-3245                           ROSEVILLE MN 55113-1333                              300 S 4th St
                                                                                                          Minneapolis, MN 55415-3070


WELLS FARGO                                          Wells Fargo Bank, N.A.                               Wells Fargo Bank, N.A.
MAC N977777-112                                      435 Ford Road, Suite 300                             Wells Fargo Card Services
PO BOX 1569                                          St. Louis Park, MN 55426-4938                        PO Box 10438, MAC F8235-02F
SIOUX FALLS SD 57101-1569                                                                                 Des Moines, IA 50306-0438


Gregory A Burrell                                    JORGE HUMBERTO IBARRA MONTANO                        Robert J. Hoglund
100 South Fifth Street                               1339 RAINTREE LN                                     Hoglund, Chwialkowski & Mrozik, PLLC
Suite 480                                            WACONIA, MN 55387-4511                               1781 West County Road B
Minneapolis, MN 55402-1250                                                                                P.O. Box 130938
                                                                                                          Roseville, MN 55113-0019



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


IRS                                                  Portfolio Recovery Associates, LLC                   End of Label Matrix
30 E 7TH STREET SUITE 1222                           c/o Menards                                          Mailable recipients   20
MAIL STOP 5700                                       POB 12914                                            Bypassed recipients    0
SAINT PAUL MN 55101                                  Norfolk VA 23541                                     Total                 20
Case 19-41278   Doc 13   Filed 07/15/19 Entered 07/15/19 08:07:39   Desc Main
                           Document     Page 7 of 7
